Case: 17-30367      Document: 00515026691         Page: 1    Date Filed: 07/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-30367                              FILED
                                  Summary Calendar                         July 9, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KAREEM MCKINNON, also known as Kareem Olajuwon McKinnon,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:15-CR-172-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Kareem McKinnon was convicted of one charge of conspiring to
distribute cocaine and sentenced to serve 96 months in prison and a four-year
term of supervised release. Now, he argues that the district court clearly erred
by finding that he was a manager or supervisor of the conspiracy and imposing
a corresponding three-level upward adjustment under U.S.S.G. § 3B1.1(b).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30367    Document: 00515026691     Page: 2   Date Filed: 07/09/2019


                                 No. 17-30367

      Because he objected to the disputed adjustment, review is for clear error.
See United States v. Cabrera, 288 F.3d 163, 173 (5th Cir. 2002). A factual
finding is not clearly erroneous if it is plausible when viewed in context of the
entire record. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
2008).
      Review of the record shows that McKinnon exercised control over the
pecuniary assets of the organization, directed another member of the
conspiracy to safeguard these assets, and also directed this individual as to
how she should behave while transporting assets of the organization.
Accordingly, the record shows that the district court did not clearly err by
imposing the disputed adjustment. See United States v. Rodriguez-Lopez,
756 F.3d 422, 435 (5th Cir. 2014); See United States v. Delgado, 672 F.3d 320,
345 (5th Cir. 2012) (en banc).
      AFFIRMED.




                                       2